Citation Nr: 1447282	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for myopia, claimed as eye problems.

2. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for ulcers, to include as secondary to GERD.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents contained on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record.

The issues of entitlement to service connection for sleep apnea, and entitlement to service connection for breathing problems, to include as secondary to sleep apnea, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 substantive appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD), entitlement to service connection for ulcers, to include as secondary to GERD, entitlement to service connection for a left knee disability, and entitlement to service connection for a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the August 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the claim of entitlement to service connection for myopia, claimed as eye problems.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for myopia, claimed as eye problems, are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the August 2013 Travel Board hearing, the Veteran expressed his desire to withdraw the claim of entitlement to service connection for myopia, claimed as eye problems.  The Veteran indicated that a June 2013 rating decision granting a compensable disability rating for his service-connected bilateral chronic Meiboamian gland dysfunction had satisfied the benefit he sought.  As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to service connection for myopia, claimed as eye problems, is dismissed.


REMAND

At the August 2013 Board hearing, the Veteran testified he receives treatment from a private primary care physician in Clarksville, Tennessee.  See also March 2010 VA examination report (noting Veteran receives health care through non-VA providers).  Associated with the Veteran's service treatment records is a March 2010 Authorization and Consent to Release Information to VA form listing three private medical providers in North Carolina.  The Veteran's private treatment records are not associated with the claims file.  On remand, the AOJ should ask the Veteran to identify all private medical providers, and make appropriate efforts to obtain the Veteran's private medical records.

The Veteran was afforded a VA general medical examination in March 2010.  The VA examiner appeared to attribute all of the Veteran's reported gastrointestinal symptoms to the GERD diagnosis, and found that the erosive ulcerative gastritis had resolved.  However, the VA examiner did not provide a rationale for the conclusion the Veteran's ulcerative condition had resolved.  Further, the Veteran testified at his August 2013 hearing before the Board that based upon his symptoms he feels that he still has the ulcers, or residuals of the ulcers, which were diagnosed in service, but that his symptoms are currently managed by his medication.  The Veteran also testified that it is his understanding that the ulcers and GERD are related, in that one causes or contributes to the other.  Further, the Veteran testified that his medication prevents him from experiencing regurgitation or the sensation of it, and that the medication also controls his heartburn, but that without the medication he experiences burning from his chest into his stomach and acidic, burning taste in his mouth.  The March 2010 VA examiner only discussed the symptom of heartburn with regard to the Veteran's GERD.  On remand, the AOJ should afford the Veteran a new VA examination to determine whether the Veteran currently has ulcers related to, or residuals of, the ulcers diagnosed in service, any etiological relationship between the Veteran's ulcers and GERD, and to determine all current manifestations and severity of the symptoms of the Veteran's service-connected GERD.

Finally, upon VA examination in March 2010, the VA examiner noted the Veteran's complaints of progressive left knee pain and stiffness since service.  Upon examination, the VA examiner found no evidence for any left knee condition, and diagnosed a normal left knee.  However, the March 2010 VA examiner did not discuss the Veteran's left knee diagnoses during service.  The Veteran's service treatment records and the Veteran's August 2013 hearing testimony indicate in-service diagnoses of a torn MCL, tendonitis, and patellofemoral syndrome.  See also February 2008 left knee MRI (50 percent probability of a tear in the posterior horn of the medial meniscus).  Further, a February 2010 service treatment record includes the diagnosis of patellofemoral syndrome of the left knee, and indicates that was the first time the Veteran was prescribed Celebrex for his knee pain, a medication the Veteran testified he was still using as of his August 2013 Travel Board hearing.  The March 2010 VA examiner did not address this left knee diagnosis and prescription made just one month prior to the VA examination.  The Veteran testified before the Board that his left knee pain has continued since service.  On remand, the AOJ should obtain an addendum opinion from the March 2010 VA examiner regarding whether the Veteran has a current left knee disability related to his in-service left knee diagnoses.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from the Veteran's primary care provider in Clarksville, Tennessee, and the three providers in North Carolina listed on the Veteran's March 2010 VA Form 21-4142.  The Veteran's assistance should be requested as needed.  Any VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature of any current ulcers or residuals of ulcers, as well as the current manifestations and severity of the Veteran's service-connected GERD.  The claims file, including a copy of this remand, and any pertinent virtual records must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing and examining the Veteran, and performing all necessary tests and studies, the examiner is asked to respond to the following inquiries:

a) Please identify whether the Veteran currently suffers from ulcers, erosive ulcerative gastritis, and/or residuals of the ulcers diagnosed during service, or whether any ulcerative condition or residuals has manifested at any time since March 2010.  If the examiner determines the ulcerative condition the Veteran suffered in service resolved without residuals, the examiner is asked to provide his/her rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

b) The examiner should opine as to any relationship between the Veteran's service-connected GERD and his claimed ulcerative condition, to include erosive ulcerative gastritis.  This should include a discussion of any etiological relationship between the two conditions.

The examiner should specifically address the Veteran's contention that either the ulcers suffered in service caused or contributed to the GERD, and/or that the GERD caused or contributed to the ulcers.  See August 2013 Travel Board hearing testimony.

c) The examiner should assess the current level of severity of the Veteran's service-connected GERD.  The examiner should determine and discuss the symptoms specifically associated with the Veteran's GERD, if possible. 

The examiner should specifically address the Veteran's symptoms of a burning sensation beginning mid-chest down to his stomach, an acidic, burning taste in his mouth, and the sensation of regurgitation when he does not take his prescribed medication.  See August 2013 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, obtain an addendum opinion from the March 2010 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature of any current left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should identify any left knee disability currently manifested, or any left knee disability that has been manifested at any time since March 2010.

For the purposes of the opinion being sought, the examiner should specifically address all of the in-service left knee diagnoses, to include the February 2010 diagnosis of patellofemoral syndrome of the left knee and prescription of Celebrex, which the Veteran testified he continues to use.  See August 2013 Travel Board hearing testimony.  The examiner should also specifically address the Veteran's contentions that his left knee symptoms, including pain, have continued since he first experienced them during active duty service.  See August 2013 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted.

5. After the above development has been completed, readjudicate all of the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


